Citation Nr: 9902421	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-16 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a claimed 
disability of the right middle and ring fingers.  

3.  Entitlement to service connection for disability of the 
left little finger.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from January 1954 to 
January 1959 and April 1959 to April 1965.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a September 1995 decision of the RO.  

(The issue of service connection for bilateral hearing loss 
is the subject of the Remand portion of this document.)  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been presented to show that the 
veteran currently has disability of the right middle and ring 
fingers due to disease or injury which was incurred in or 
aggravated by service.  

3.  The veteran currently has residual left fifth finger 
fracture disability which is shown as likely as not to be due 
to an injury suffered in service.  



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for 
disability of the right middle and ring fingers has not been 
presented.  38 U.S.C.A. §§  1110, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  

2.  By extending the benefit of the doubt to the veteran, his 
left fifth finger fracture residuals are due to an injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 3.303 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

A careful review of the service medical records shows that, 
in January 1954, the veterans entrance examination reported 
that his upper extremities were clinically normal.  The 
veteran indicated that he had never had swollen or painful 
joints or a bone, joint or other deformity.  On examinations 
in January 1958, December 1958 and April 1959, the veterans 
upper extremities were reported to be clinically normal.  In 
April 1959, the veteran indicated that he had never had 
swollen or painful joints or a bone, joint or other 
deformity.  In January 1965 and on discharge examination in 
March 1965, the veterans upper extremities were again 
reported to be clinically normal.

On a May 1979 National Guard entrance examination and on 
National Guard examinations in April 1983 and February 1987, 
the veterans upper extremities were reported to be 
clinically normal. 

On VA examination of the hands, thumbs and fingers in July 
1995, the veteran was reported to have a medical history of a 
fracture of the left fifth digit in 1959 and was reported to 
be healed with a flexion deformity.  The veteran indicated 
that the finger would ache when the weather changed and that 
he occasionally had difficulty with his grip.  The veterans 
left distal interphalangeal joint was reported to have an 18 
degree flexion contraction and normal flexion.  It was 
reportedly uncomfortable for the veteran to make a tight 
fist.  The veteran was diagnosed with status post fracture of 
the left fifth digit phalanx with lack of 18 degree extension 
of the distal interphalangeal joint.  X-ray studies showed 
findings of post-traumatic changes about the distal 
interphalangeal joint of the left fifth digit.  

In September 1997, the veterans representative reported that 
the veteran had no additional evidence to submit.  


II.  Analysis


A.  Service Connection for Disability of the Right Middle and 
Ring Fingers

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998).  The threshold question to be answered is whether the 
veteran has presented well-grounded (i.e., plausible) claim.  
If he has not, the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Although the claim 
need not be conclusive, it must be accompanied by evidence, 
not just allegations, in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  The evidence submitted in support of 
the claim is presumed to be true for purposes of determining 
whether it is well grounded.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

The veteran contends that he is entitled to service 
connection for disability of the right middle and ring 
fingers.  

However, there is no competent evidence of record 
demonstrating that the veteran currently has a disability of 
the right middle and ring fingers.  In the absence of 
competent evidence of current disability, a well-grounded 
claim of service connection has not been submitted.  Caluza, 
supra; Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  The veterans own 
statements relating to questions of medical diagnosis or 
causation lack probative value in this case.  Lay assertions 
concerning such questions of medical diagnosis or causation 
cannot constitute competent evidence sufficient to render the 
veterans claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore, as no competent medical evidence has been 
presented to support the veterans lay assertions that he 
currently has disability of the right middle and ring fingers 
that is due to disease or injury incurred in or aggravated by 
service, the Board finds that a well-grounded claim of 
service connection has not been submitted.  Caluza supra.  

The Board notes that a remand, pursuant to 38 U.S.C.A. § 
5103(a) (West 1991 & Supp. 1998) (If the veteran's 
application for benefits is incomplete, the VA shall notify 
the veteran of the evidence necessary to complete the 
application), is not necessary.  Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  The veteran has not put the VA on notice 
that competent evidence exists that supports his claim that a 
disability of the right middle and ring fingers is linked to 
a disease or injury incurred in or aggravated by service.  In 
fact, in September 1997, the veterans representative 
reported that the veteran had no further documentation to 
submit.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to the claim.  While VA may be obligated under 
38 U.S.C.A. § 5103(a) (West 1991 & Supp. 1998) to advise a 
veteran of evidence needed to complete an application for a 
claim, this obligation depends upon the particular facts of 
the case and the extent to which the Secretary of the 
Department of Veterans Affairs has advised the veteran of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette, 8 Vet. App. 69 (1995).  

The RO fulfilled its obligation under 38 U.S.C.A. § 5103(a) 
(West 1991 & Supp. 1998) in the statement of the case which 
informed the veteran of the reasons for the denial of his 
claims.  Furthermore, by this decision, the Board is 
informing the veteran of the evidence which is lacking and is 
necessary to make the claim well grounded.  


B.  Service Connection for Disability of the Left Little 
Finger 

Initially, the Board finds that the veterans claim of 
service connection for disability of the left little finger 
is well grounded within the meaning of 38 U.S.C.A. § 5107 (a) 
(West 1991 & Supp. 1998).  That is, we find that he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Furthermore, 
after reviewing the record, we are satisfied that all 
relevant facts have been properly developed.  There is no 
indication that there are unobtained records which are 
available and which would aid a decision in this case.  
Accordingly, we conclude that the record is complete and that 
there is no further duty to assist the veteran in developing 
the claim, as mandated by 38 U.S.C.A. § 5107 (a) (West 1991 & 
Supp. 1998).  

While the veterans claim is well grounded, the establishment 
of a plausible claim does not dispose of the issue in this 
case.  The Board must review the claim on its merits and 
account for the evidence which it finds to be persuasive and 
unpersuasive and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the veteran.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).  

As noted hereinabove, in order to establish service 
connection for a disability, there must be objective evidence 
that establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1110(West 1991 & Supp. 
1998).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The July 1995 VA examination showed that the veteran 
currently has left fifth finger fracture residuals which the 
examiner noted were due to previous trauma.  While the 
available service medical records pertaining to the veterans 
time on active duty are negative for evidence of complaint, 
treatment or diagnosis of fracture of the left little finger, 
the Board notes that actual medical records are not present 
in the claims folder for the period when the veteran reports 
he suffered the finger injury.  

The VA examination in July 1995 reported his history of a 
fracture of the fifth digit in 1959.  When a medical opinion 
relies at least partially on the veterans rendition of his 
own medical history, the Board is not bound to accept the 
medical conclusions, as they have no greater probative value 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  See also Layno v. Brown, 6 
Vet.App. 465, 469 (1994) (in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration).  However, when 
viewing the evidentiary record in its entirety, the Board 
finds the veteran's current assertions to be credible for the 
purpose of establishing that he suffered a left fifth finger 
injury while on active duty.  

Consequently, the Board finds that the evidence is in 
relative equipoise with respect to the veterans claim of 
service connection for disability of the left little finger.  
By extending the benefit of the doubt to the veteran in 
accordance with the provisions of 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998) and 38 C.F.R. § 3.102 (1998), the Board 
concludes that service connection for left fifth finger 
fracture residuals is warranted.  



ORDER

Service connection for disability of the right middle and 
ring fingers is denied, as a well-grounded claim has not been 
submitted.  

Service connection for the left fifth finger fracture 
residuals is granted.  



REMAND

The veteran contends that he is entitled to service 
connection for bilateral hearing loss.  He claims that his 
hearing loss is due to his exposure to loud noise from guns 
and high speed drills, without ear protection, in service.

The service medical records show that, in January 1954, the 
veterans entrance examination reported that his ears and 
drums were clinically normal.  On an audiological evaluation 
in January 1965, pure tone thresholds, in decibels, in ISO 
(ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
20
LEFT
10
5
5
15
15

On discharge examination in March 1965, the veterans ears 
and drums were reported to be clinically normal and his 
hearing was reported to measure 15/15, bilaterally.

On a VA audiological examination in August 1995, the veteran 
indicated that he had had exposure to cannon fire and dental 
drills in service, from 1954 to 1965.  He was reported to 
have periodic ringing in both ears and hearing difficulty in 
all listening situations, especially in the presence of any 
competing background noise.  On an authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
50
70
LEFT
30
30
30
35
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  
The veteran was reported to have bilateral tinnitus which was 
more frequent in the left ear.  The veteran indicated that he 
had reported the presence of the ringing in his ears between 
1954 and 1965 while in service.  He was reported to have 
bilateral hearing impairment for all frequencies tested, with 
the right ear exhibiting greater involvement.

Received in October 1998 was a statement dated in August 1998 
by Brian N. Bowes, M.D.  Dr. Bowes reported that the veteran 
had been exposed to three inch and five inch gun blasts while 
in the Navy and had had no other history of high decibel 
noise exposure.  Dr. Bowes indicated that it was his 
conclusion that the veterans hearing loss was related to 
service and secondary to his time in the Navy.  

VA has a duty to assist the veteran in the development of 
facts pertaining to his claims.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The Court has held that the duty to 
assist the claimant in obtaining and developing facts and 
evidence to support his claims includes obtaining all 
relevant medical records.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for 
bilateral hearing loss since service.  
When the veteran responds and provides 
any necessary authorizations, the RO 
should obtain all treatment records from 
any identified treatment source not 
currently of record.  All records 
obtained should be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for VA audiological and ear examinations 
to determine the nature and likely 
etiology of his bilateral hearing loss.  
All indicated testing should be 
accomplished, and the claims folder 
should be reviewed by the examiner prior 
to the examination.  The examiner should 
elicit from the veteran and record a full 
medical history.  Based on his/her review 
of the case, it is requested that the 
examiner express an opinion as to the 
likelihood that the veteran currently is 
suffering from bilateral hearing 
disability due to the exposure to 
acoustic trauma, as claimed by the 
veteran, or other disease or injury which 
was incurred in or aggravated by service.  
The examination report should reflect 
review of the pertinent material in the 
claims folder and include the factors 
upon which the opinions are based.  

3.  The RO should then review the record, 
and the claim should be readjudicated.  
If the determination remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information concerning 
the veterans case.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
